527 So. 2d 1327 (1988)
Jerry LOKEY
v.
STATE DEPARTMENT OF INDUSTRIAL RELATIONS and Diversified Contracts, Inc.
Civ. 6177.
Court of Civil Appeals of Alabama.
April 20, 1988.
Rehearing Denied May 25, 1988.
Jerry Lokey, pro se.
George Cocoris, Gen. Counsel, and Glenn Chaffin, Asst. Gen. Counsel, State of Ala. Dept. of Industrial Relations, Montgomery, for appellees.
EDWARD N. SCRUGGS, Retired Circuit Judge.
The employee appealed from a final judgment of the circuit court which denied his unemployment compensation claim after an ore tenus trial.
The court reporter's transcript consists of only the testimony of two employer witnesses. The evidence of the employee and of his brother is not before us; however, facts therefrom and argument thereon are included and made in the employee's brief. An appellant cannot argue or state facts in brief which are not supported by the record, and "when all the evidence before the trial court is not before this Court, it is presumed that the missing evidence is sufficient to support the judgment and the judgment not be disturbed." Seidler v. Phillips, 496 So. 2d 714, 716 (Ala.1986) (citations omitted).
Additionally, the employee did not cite any authority in his appellate briefs to support his argument. Such citations are required. Rule 28(a)(1) and (5), Alabama Rules of Appellate Procedure. We may affirm where no authority is cited by an appellant, for it is neither our duty nor our function to perform an appellant's legal research. Henderson v. Alabama A & M University, 483 So. 2d 392 (Ala.1986); Guyton v. Guyton, 469 So. 2d 640 (Ala.Civ.App. 1985).
The final judgment of the trial court is affirmed.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975 and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.